                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
UNITED STATES OF AMERICA, for the use )
and benefit of AMERICAN CIVIL             )
CONSTRUCTION, LLC,                        )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                   Case No. 14-cv-00745 (APM)
                                          )
HIRANI ENGINEERING & LAND                 )
SURVEYING, P.C., et al.,                  )
                                          )
      Defendants.                         )
_________________________________________ )

                                  MEMORANDUM OPINION

       This court did not anticipate that it would need to draft another memorandum opinion in

this case—not after issuing a 69-page Findings of Fact and Conclusions of Law (“FFCL”). All

that remained after the FFCL was for the parties to submit their respective positions as to a final

damages award “consistent with” the FFCL. See FFCL, ECF No. 91, at 69. But apparently by

giving the parties an inch, they have decided to take a mile. Instead of relatively straightforward

position statements on a final damages calculation, the court received more than 40 pages of

detailed legal briefing, with citations to dozens of cases and to Plaintiff’s counsel’s scholarship.

The court already has rejected most of the arguments. Others were not raised until now. The court

will not dwell on these arguments for long. But to ensure that the D.C. Circuit fully understands

the final award in this case, the court will address the parties’ various contentions one last time.
                                                I.

                                                A.

       In the FFCL, the court asked Plaintiff American Civil Construction LLC (“ACC”) to

determine whether any sums sought in Exhibits 32, 33, and 34, involved costs incurred before

April 4, 2011. See FFCL, ECF No. 91, at 49 n.10. ACC confirms that “none of the invoices

included [in those exhibits] are for work done or material supplied prior to April 4, 2011.” Pl.’s

Reply to Defs.’ Objections, ECF No. 95 [hereinafter Pl.’s Reply], at 2; see also Pl.’s Corrected

Revised Damages Calculations, ECF No. 93 [hereinafter Pl.’s Cals.], at 3–4. The court likewise

has reviewed the exhibits in question, and based on ACC’s explanation, agrees that no pre-April

4, 2011 costs are included. Accordingly, the court will not reduce the award amount for costs that

predate the parties’ subcontract (“Subcontract”).

       Defendants Hirani Engineering & Land Surveying, P.C. and Colonial Surety Company

take the opportunity to dissect the damages sought in Exhibits 32, 33, and 34, and ask the court to

do the same. See Defs.’ Objections, ECF No. 94 [hereinafter Defs.’ Objs.]. The court declines to

do so. See FFCL at 56 (stating that quantum meruit damages “embrace[] a rough calculation”)

(citation omitted). At this juncture, the court will not flyspeck a million-dollar-plus award to

determine whether the costs of items such as water and Gatorade are compensable. In any event,

the costs that Defendants find objectionable—including basic provisions for field personnel—

reasonably qualify as “labor or material in carrying out work provided for in” the Subcontract

under the Miller Act. 40 U.S.C. § 3133(b)(1).

                                                B.

       Defendants object to ACC’s asserted amount for field labor, claiming that over $1 million

in costs for on-site personnel for 25 months is not reasonable. See Defs.’ Objs. at 3–4. Defendants



                                                2
ask the court to reduce that component of the award by 33%. See id. This contention, however,

goes beyond the court’s limited direction to the parties following the FFCL. Moreover, although

Defendants generally objected to “the necessity or reasonableness of having eight on-site

personnel,” Defs.’ Rebuttal, ECF No. 86, ¶ 257, they neither made the specific contentions they

do now nor demanded a percentage reduction in recoverable labor costs. Defendants arguments

thus come too late.

       In any event, the court is satisfied based on the certified payroll records, the testimony of

Irene Stephen, and ACC’s Daily Reports that ACC did substantiate its requested labor costs. The

certified payroll records can be found at ACC’s Exhibit 35. For each such record, Ms. Stephen

attested to the accuracy of the information contained therein and the amounts sought by ACC.

Ms. Stephen acknowledged that a false statement on the certified payroll could subject “the

contractor or subcontractor to civil or criminal prosecution [under] section 1001 of Title 18 and

Section 231 of title 31 of the United States [Code].” See, e.g., Pl.’s Ex. 35 at 32, 56, 78, 142.

Additionally, at trial, Ms. Stephen testified that the amounts sought as labor costs comprised salary,

taxes, and insurance for on-field personnel, and that the amounts billed were for “productive

work.” See Day 3 A.M. at 79:18–82:23. The court found Ms. Stephen to be credible. See FFCL

¶ 126. Finally, both the certified payroll and ACC’s Daily Reports show that ACC did not use

eight workers on the site each work day. Take, for example, October 4, 2011. Payroll records

show that only two men worked that day, and ACC’s Daily Report shows that other crew members

were assigned to another job on that date. See Pl.’s Ex. 35 at 53; Pl.’s Ex. 31 at 540 (showing

workers assigned to “Otis Str” project). Such records are consistent with Ms. Stephen’s testimony

that ACC assigned personnel to the Project worksite when productive work was available but

would assign workers to other jobs when there was down time. See Day 3 A.M. at 81:5–82:6



                                                  3
(noting “Otis Street near Catholic University” as another job to which ACC assigned its workers);

see also Ex. 31 at 424–25 (showing all personnel assigned to “Ft Lincln” or “Otis Str” projects on

July 28, 2011; “ACC Crew #1 NOT ON SITE today; No productive work available at site”); Ex. 35

at 33–35 (claiming no payroll for July 28, 2011). In short, the court is satisfied that ACC carried

its burden of showing compensable labor-related expenses of $1,024,019.23.

                                                     C.

       Next, Defendants assert that ACC should receive $0 for standby equipment costs, as such

“costs are not recoverable as a matter of law.” Defs.’ Objs. at 5. The court extensively addressed

this issue already in the FFCL. See FFCL at 53–57. Defendants offer nothing that would warrant

the court’s reconsideration of its prior decision.

                                                     D.

       Defendants also object to the court awarding a 35% markup on the reasonable value of

ACC’s services. See Defs.’ Objs. at 5–6. Defendants challenge both the legal and factual basis

for the court’s ruling. The court rejects both contentions.

       First, federal appeals courts have recognized that when, as here, a subcontractor fully

performs its obligations but is not paid by the prime contractor, a subcontractor may recover

reasonable profits from sureties. See generally U.S. for Use & Benefit of Eastern Waterproofing

& Restoration Co., Inc. v. Berkley Regional Ins. Co., 986 F. Supp. 2d 660, 665 (D. Md. 2013)

(summarizing authorities and explaining that profits are recoverable under the Miller Act when the

subcontractor fully performs but is not paid). The Fourth Circuit has said: “[T]he surety is

obligated to pay the compensation to which the parties have agreed, although this amount exceeds

the costs of labor, materials, and overhead.” U.S. for Use & Benefit of Woodington Elec. Co., Inc.

v. United Pac. Ins. Co., 545 F.2d 1381, 1383 (4th Cir. 1976). Similarly, the Fifth Circuit has



                                                     4
explained: “If the [subcontractor] has to sue the surety company, the amount of his recovery is

measured by the contract sum, and of course the contract sum includes the contractor’s profit. If

such a contractor cannot include a profit, he would not be in business.” Price v. H.L. Coble Const.

Co., 317 F.2d 312, 317 (5th Cir. 1963). Here, Ms. Stephen testified that, consistent with industry

practice, ACC used a 35% markup on the bid that Hirani accepted. See Day 2 PM at 88:24–86:22.1

The surety therefore is on the hook for that markup.

        Defendants rely on a single decision to support their position, W.F. Magann Corp. v.

Diamond Manufacturing Co., Inc., see Defs.’ Objs. at 5, but misleadingly cherry pick a quotation

from the case and omit adjacent language that directly contradicts their position. True, the Fourth

Circuit in W.F. Magann did say, as Defendants quote, that “profits per se have no place in a

quantum meruit recovery.” 775 F.2d 1202, 1208 (4th Cir. 1985). But, as ACC points out, in the

very next sentence the court said: “[Profits] may be considered, however, to the extent that they

may have a bearing upon assessing the reasonable value of the aggrieved party’s performance.”

Id. The Fourth Circuit remanded the case to the district court to explain whether its “award of lost

profit acted merely as enhancement of the damages or whether it was a consideration in fixing the

overall reasonableness of the value of the materials and services furnished by [the subcontractor].”

Id. On remand, the district court found that, “because [the] bid price includes profit, this court

finds that the profit included in the bid price is necessary in fixing the overall reasonableness of

the services furnished by” the subcontractor to the prime contractor. See W.F. Magann Corp. v.

Diamond Mfg. Co., 678 F. Supp. 1197, 1203 (D.S.C. 1988). The same is true here. As noted,

Ms. Stephen testified that a reasonable markup was part of the bid that Hirani accepted. Thus, that

markup is “necessary in fixing the overall reasonableness of the services furnished” by ACC. Id.


1
  To be clear, the markup is not pure profit. Rather, it also reflects ACC’s overhead expenses and the costs of
insurance. See Day 2 PM at 81:12–82:12. The actual profit component of ACC’s markup was 13%. See id.

                                                      5
         Second, Defendants wish to relitigate the court’s finding that a 35% markup is reasonable

and in line with industry practice, and they ask the court to reduce the markup to no more than

19%. See Defs.’ Objs. at 6. But the court already ruled on this issue and will not revisit it. See

FFCL at 52–53. The court found Ms. Stephen’s expert testimony regarding the industry’s practice

on markups to be supported and credible, and the record portions that Defendants now cite do not

change the court’s finding. Accordingly, the final award will reflect a 35% markup on direct

expenses.

                                                           E.

         Based on the foregoing, the court will award quantum meruit damages in favor of ACC

against Colonial Surety Company in the amount of $1,544,957.29. See Pl.’s Cals. at 2. The total

award on the Miller Act claim is as follows:

         1.       Quantum meruit damages:                                                    $ 1,544,957.29

         2.       Prejudgment interest (6% per annum, as of 01/10/19) 2:                     $    520,100.35

         3.       Total award against Colonial Surety:                                       $ 2,065,057.64

                                                           II.

         Having addressed Defendants’ objections to the final award, the court turns to ACC’s

contentions concerning recovery on its breach of contract claim against Hirani. In the FFCL, the

court observed that ACC had not distinguished “between the quantum meruit award it seeks from

Colonial under the Miller Act and the damages it demands from Hirani for breach of contract.”

FFCL at 69 n.13. The court thus asked ACC to “distinguish between these two theories of

compensation.” Id. In its response, ACC asserts a quantum merit theory of recovery on its contract



2
  For the interest calculations in this opinion, the court accepted the parties’ representation that 33.5% should be
applied in interest. See Pl.’s Cals. at 2; see also Defs.’ Objs. at 7. The calculation also includes 10 additional days of
interest, because the parties’ calculations ended on December 31, 2018. See id.

                                                            6
claim and seeks, in addition to the sum awarded under its Miller Act claim, to recoup the amounts

that the court held were not recoverable. Pl.’s Cals. 5–14. For their part, Defendants argue that

damages measured in quantum meruit are not available as a matter of law when, as here, there

exists an express agreement between the parties. See Defs.’ Objs. at 8. Defendants also argue that

none of the amounts excluded under the Miller Act are recoverable on the breach of contract claim,

see id. at 10, and that any award for contract damages should be reduced by the costs incurred to

repair ACC’s work and complete the project, id. at 11.

        In its Memorandum Opinion denying Defendants’ motion for summary judgment, this

court recognized that, under District of Columbia law, “a non-breaching plaintiff who is a party to

a[n express] contract may seek relief for the reasonable value of the services rendered rather than

for contract damages.” Mem. Op., ECF No. 54 [hereinafter Mem. Op.], at 27–28; see also Lee v.

Foote, 481 A.2d 484, 485 (D.C. 1984) (per curiam); Harrington v. Trotman, 983 A.2d 342, 346–

48 (D.C. 2009). 3 Although ACC uses the term quantum meruit to seek the reasonable value of its

services on its contract claim, technically speaking, that is not what it demands, at least under

District of Columbia law. What ACC really requests is restitution, because its claimed damages

arise from a written agreement, not an implied agreement or quasi-contract. See Lee, 481 A.2d at

486 n.4 (“Although the phrases restitution and quantum meruit are sometimes used

interchangeably in regard to the measure of recovery, since both refer to unjust enrichment,

restitution is properly limited to recovery where there is an express contract,” whereas quantum

meruit refers to compensation arising from services rendered under an implied contractual or

quasi-contractual duty.).



3
  In its summary judgment ruling, the court held that District of Columbia law applied to ACC’s breach of contract
claim against Hirani. See Mem. Op. at 27 n.8. Neither party disputes that ruling here. Therefore, the court applies
District of Columbia law to determine ACC’s damages for its breach of contract claim.

                                                        7
       Having determined that restitution is an available remedy for Hirani’s breach, the court

must now decide how much to award. As to that inquiry, the court has found no case from the

D.C. Court of Appeals or the D.C. Circuit addressing how to calculate restitution as an alternative

to contract damages.       The Restatement (Third) of Restitution and Unjust Enrichment

(“Restatement”), however, contains an extensive discussion on that remedy, which is sometimes

referred to as “restitution for breach of contract.” Cf. Mazor v. Farrell, 186 A.3d 829, 834 (D.C.

2018) (citing the Restatement as authority). Referring to such recovery as “performance-based

damages,” Section 38 of the Restatement provides that such damages can be measured by either

(a) “uncompensated expenditures made in reasonable reliance on the contract, including

expenditures made in preparation for performance or in performance, less any loss the defendant

can prove with reasonable certainty the plaintiff would have suffered had the contract been

performed,” or (b) “the market value of the plaintiff’s uncompensated contractual performance,

not exceeding the price of such performance as determined by reference to the parties’ agreement.”

Restatement § 38(2)(a), (b). Performance-based damages are not unlimited, however. Rather,

because they “are a substitute for damages based on expectancy,” “they are limited by expectancy

at most points where expectancy can be established.” See id. § 38, cmt. c. This means that, in

calculating an award, the court must “respect the price terms and the risk allocations established

by the parties’ agreement.” Id.

       The Restatement’s Illustration 11 is most helpful in showing how to calculate damages in

a case such as this one.

               A promises B to build a barn for $60,000. A is wrongfully
               discharged after completing part of the work and receiving $20,000
               in progress payments. The court finds that the cost reasonably
               incurred by A in partial performance has been $30,000, and that the
               reasonable cost of completion (by A or anyone else) will be $45,000.
               On this basis the court calculates that A has performed 40 percent of

                                                8
                  the work covered by the contract; the price of this work at the
                  contract rate is $24,000. A’s claim to damages by the rule of
                  § 38(2)(b) is $4000 (representing the ratable portion of the contract
                  price less $20,000 already paid).

Restatement, Ill. 11. As the illustration demonstrates, the court’s task in calculating performance

damages is not simply to award all costs that the plaintiff incurred in providing services less the

amounts paid. This is ACC’s preferred approach. See Pl.’s Cals. at 7; Pl.’s Reply at 14. The court

also must take into consideration (1) the percentage of work completed on the contract and (2) the

costs to complete the contract, so that the plaintiff is not awarded a sum greater than expectancy,

i.e., the contract price for the work done. 4

         Bearing the foregoing principles in mind, the court calculates ACC’s performance damages

on its breach of contract claim against Hirani as follows:

         1.       Percentage of work under the Subcontract completed by ACC: 85%

                  a. ACC’s expenditures before termination: $ 4,060,000 (Pl.’s Cals. at 2) 5

                  b. Reasonable cost of completion:                      + $ 723,049 (Defs.’ Objs. at 11)

                  c. Total value of work:                                $ 4,783,049

                  d. Percentage of work ACC completed:                   $ 4,060,000/$4,783,049 = .85

         2.       Subcontract amount (Option 1 included):                $ 3,459,250 (Defs.’ Objs. at 10)



4
  Illustration 17 also provides helpful guidance, as it involves a subcontractor’s breach of contract claim against a
prime contractor. Its utility is limited here, however, because the court does not have before it factual findings as to
two key inputs considered in Illustration 17: (a) a percentage estimate of the overall work that ACC actually completed,
and (b) the reasonable value of ACC’s work (this data point is distinct from the costs actually incurred). The court,
therefore, uses the simpler Illustration 11 as its guide.
5
  The court excludes from this sum the amounts that ACC seeks to add back in, namely, (1) deducted standby costs,
(2) the reasonable value of Ed Hollander’s services, and (3) the reasonable value of Janeiro’s work. The Subcontract
provides that the contract price “includes all labor, services, materials, equipment or other items acquired, performed,
furnished or used with respect to the Work,” plus applicable taxes. Pl.’s Ex. 54 ¶ 3.1. As the court has ruled, standby
equipment that stood idle for extended periods of time was not “furnished” or “used” with respect to the Work. See
FFCL at 53–57. Moreover, nothing in the Subcontract contemplates compensating for Ed Hollander’s services beyond
the labor already covered by its terms. And, finally, ACC produced no evidence that it paid Janeiro a dime or that it
has promised Janeiro payment for its services in the event of recovery. See FFCL at 60–63.

                                                           9
       3.     Ratable portion of the Subcontract amount: $ 2,940,362.50

              a. $3,459,250 x .85 = $ 2,940,362.50

       4.     Amount already paid to ACC: $ 2,515,043 (Pl.’s Cals. at 2; Defs.’ Objs. at 7)

       5.     Total contract damages:        $ 425,319.50

              a. Ratable portion of the Subcontract:               $2,940,362.50

              b. Amount already paid to ACC:                     - $2,515,043.00

              c. Total:                                            $ 425,319.50

       6.     Prejudgment interest (6% per annum, as of 01/10/19): $143,181.00

       7.     Total award against Hirani: $ 568,500.50

                                             III.

       Based on the foregoing, the court awards ACC (1) $2,065,057.64 against Colonial Surety

and (2) $568,500.50 against Hirani. A final order entering judgment in favor of ACC accompanies

this Memorandum Opinion.




Dated: January 10, 2019                                    Amit P. Mehta
                                                    United States District Judge




                                              10
